Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Amendment
Title:
Applicant has adopted the suggested title change from the first office action (non-final rejection) dated 01/15/2021. 
Claim Cancellation/Additions:
Claim 4 has been cancelled
Claim 9 has be newly entered
112f:
Applicant’s amendments to claim language has satisfied/rendered mute the previous 112(f) interpretations
Prior art/substantial claim amendments:
Applicant has amended claim 1 to claim that the travel states differ in terms of the acceleration due to pedal operation (i.e. acceleration profile/response) in addition to the second travel state suppressing the transition operation.
Response to Arguments
112(b):
Claim 4, claim 4 has been cancelled, rendering the previous 112(b) rejection mute.
Claim 8, Applicant’s arguments/pointing to the location in the specification for the claim language has render the previous 112(b) objections overcome/mute.

Response to Arguments
Applicant’s arguments, see “remarks”, filed 04/15/2021, with respect to the previously indicated objections, 112(f) interpretations, and 112(b) rejection have been fully considered and are persuasive.  The applicants amendments and/or arguments have rendered the various objections/interpretations and 112(b) rejection mute/overcome 
Applicant’s arguments, see “remarks”, filed 04/15/2021, with respect to the previously indicated 102/103 prior art rejections have been fully considered and applicant is correct in that the newly amended independent claim 1 is not anticipated by prior art. An updated office action, necessitated by amendment, will be made below.
Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9,  line 2, “without accepting the transition operation” should be “without accepting a transition operation”. No previous explicit introduction of a “transition operation” was found in claim 9, 5, or 1. As this is the first instance of a “transition operation” being introduced for claim 9’s dependency line it should be in the indefinite form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 details that the “first assist state” is a state in which transition to a “third assist state” is possible without needing to accept a transition operation from the driver and that in the “second assist state” transition from the “first assist state” is not possible without user input. 
From Claim 1 it appears that the “assist states” are used to describe the amount/level of autonomous/driver assist function and that the “travel states” are used to describe is the transition between “assist states” is possible/what criteria needs to be met to allow for transfer.  Whereas the second element of claim 9 appears to suggest that the “second assist” state is defining it as controlling the transfer criteria. 
Claim 9’s second element “the second assist state…made by the driver has been accepted” in particular is problematic in that from claim 1 the first and second assist states are separate states, whereas in claim 9 that the second assist state allows transfer from the first assist state when there is an acceptance of a transition input. Does this means that the vehicle it is in the first and second assist states at the same time? Is the previous definition of the “assist states” rendered mute? 

From the specification (figure 3 in particular) it appears that claim 9 is intended to claim that in the first assist  state (no matter the travel mode) it is possible for the vehicle to switch to a “third travel mode” without needing to accept user input (e.g. in normal and/or sports driving mode (T1/T2) the vehicle can go from none-autonomous(A1) driving to emergency (A3) autonomous driving without user input being needed) and that the vehicle can switch between none-autonomous (A1) and semi-autonomous (A2) if the transition operation is accepted (e.g. in normal driving mode (T1) the vehicle can only transfer from none-autonomous driving (A1) if the transition operation is accepted to switch to other “second assist mode”(A2))
and wherein it is possible, on the condition that the transition operation made by the driver has been accepted, to switch between the first assist state and the second assist state.” As this interpretation/rewording of the second element of claim 9 is makes clear that the first and second assist states are separate states (which aligns with claim 1) and that the transition between the two states is based on the transition operation being accepted. (which combined with claim 1’s last element which teaches the second travel state suppresses this operation from being conducted thus teaches both T5/T6 of the first state and that in the second travel state there is no transition to S6). The main issue with the current wording of claim 9 is that BRI/literal interpretation of the language includes that the second assist state contains the first assist state/the first assist exists within it, which doesn’t align with claim 1 which demands that they are separate.
To put in terms of an example with names given to the “travel” states and “assist” states: Examiners Interpreted claim 9 would read on a vehicle that a transition to an emergency autonomous mode is possible without input from the driver and the vehicle can only transition between the fully manual assistance level and the semi-autonomous if the transition operation by the driver has been accepted. Which combined with claim 1 which teaches in the second travel state there is no transition operation/it is suppressed, means that in the second travel state there is no operation to be accepted and thus the vehicle cannot transition between the first and second assist states in the second travel state.
Allowable Subject Matter
Claims 1-3, 5-8 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The newly amended element of claim 1, “ability of the host vehicle to accelerate in relation to an operation of the accelerator pedal is higher” in combination with claim 1 element that in the second travel state the transition operation is suppressed is not taught/rendered obvious by the prior art. The previously cited prior art, Chiba US20180208211 “Driving Assistance Control Apparatus”, teaches both a manual only and a manual with autonomous switching modes driving, however the prior art does not teach/suggest that in the manual only mode that the accelerator pedal is more sensitive/the vehicle has a higher/more responsive acceleration curve compared to driving mode with autonomous level switching.
An updated search did not provide any art which singularly or in combination teaches or renders obvious the elements of claim 1 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Volkmar et al, US20200108722, “Operating Procedure for a Brake System, Brake System and Motor Vehicle”; Kishi et al, US20190128408, “Vehicle Transmission Control Apparatus”;  Lewtin et al, US20170057520, “Control System for Autonomous-Capable Vehicles”.
Volkmar et al is a braking operating system for a vehicle, includes reference to a vehicle having an autonomous, assisted, and sports mode. Which weakly suggests separate modes where one has increased performance and the other has autonomous/assisted driving functions; however Volkmar has an effective filing date after the applicants and also Volkmar 
Kishi et al teaches a transmission control system and gear shifting for paddles that includes reference to sports modes and a normal manual mode and self drive mode. However, no reference was found to teach that in the sports mode that automatic assist levels/functions are suppressed compared to the normal manual mode/self drive mode. Additionally even should Kishi teach the elements of applicant’s claim; Kishi et al has the same Assignee as the Applicant, Honda Motor Co, and its filing dates are close enough that would mean it would be disqualified from being used as prior art.
Lewtin et al teaches a driving state switching/monitoring for an autonomous vehicle, it includes that in the autonomous and manual mode. In the autonomous mode the accelerator pedal operation inputs are ignored (thus possibly reading on the BRI of applicants newly amended claim element detailing that in the second state the pedal operation is higher), but Lewtin fails to disclose a teaching/suggestion that in the separate modes assist levels can vary in the autonomous mode and are suppressed in the manual/more manual mode. Nor does Lewtin appear to be closely related enough/contain motivations for combining with the prior art of the non-final application that it would be able to be used to render the applicant’s claim 1 obvious (without being reconstructive/applying hindsight bias); even then the resulting reference would be reading more on the BRI than on the actual embodiments/a more limited reading of claims in view of the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661